UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-123176 Marani Brands, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 20-2008579 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 13152 Raymer Street, Suite 1A North Hollywood, CA91605 (Address of Principal Executive Offices) (Zip Code) (818) 503-5200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). o Yesx No The issuer had170,806,026 shares of common stock outstanding as of March 24, 2010. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) F-1 Consolidated Balance Sheets as of March 31, 2010 and June 30, 2009 F-2 Consolidated Statements of Operations for the Three and Nine Months March 31, 2010 and 2009 F-3 Consolidated Statements of Cash Flows for the Nine Months March 31, 2010 and 2009 F-4 Notes to Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements The condensed financial statements of Marani Brands, Inc. included herein have been prepared in accordance with the instructions to quarterly reports for a smaller reporting company, as defined in Exchange Act Rule 12b-2, on Form 10-Q pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”).Certain information and footnote data necessary for fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted.It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in Marani Brands, Inc.'s Annual Report on Form 10-K for the year ended June 30, 2009. In the opinion of management, all adjustments necessary in order to make the financial position, results of operations and changes in financial position at March 31, 2010, and for all periods presented, not misleading, have been made.The results of operations for the period ended March 31, 2010 are not necessarily indicative of the Company’s actual operating results for the full year ending June 30, 2010. F-1 Marani Brands, Inc. and Subsidiaries Consolidated Balance Sheets UNAUDITED March 31, 2010 June 30, 2009 Assets Current Assets Cash & Equivalents $ $ Accounts Receivable Inventory Prepaid Expenses & Other Current Assets Total Current Assets Deposits Total Assets $ $ Liabilities & Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Accrued Expenses Line of Credit Notes Payable, net Convertible Note Payable, net - Derivative Liability Total Current Liabilities Non-Current Liabilities Notes Payable - Total Non-Current Liabilities - Total Liabilities $ $ Commitments & Contingencies - - Stockholders' Equity (Deficit) Common Stock, $0.001 par value, 300,000,000 shares authorized; 170,806,026 and 181,401,796 shares issued and outstanding, respectively Additional Paid-in Capital Stock Subscriptions Payable - Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities & Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements F-2 Marani Brands, Inc. and Subsidiaries Consolidated Statements of Operations UNAUDITED For the Three Months Ended For the Nine Months Ended March 31, March 31, Sales $ Cost of Sales Gross Profit Operating Expenses Marketing and Sales Promotion General & Administrative ) Total Operating Expenses ) Operating Income (Loss) $ ) $ ) $ $ ) Other Income (Expense) Interest Income Interest Expense ) Derivative Expense ) - - Total OtherIncome (Expense) ) ) Net Income (Loss) Before Income Taxes $ ) $ ) $ $ ) Provision for Income Taxes - Net Income (Loss) $ ) $ ) $ $ ) Net Income per Share Basic $ ) $ ) $ $ ) Diluted $ ) $ ) $ $ ) Number of Shares Used in Per Share Calculations Basic Diluted The accompanying notes are an integral part of these financial statements F-3 Marani Brands, Inc. and Subsidiaries Consolidated Statements of Cash Flows UNAUDITED For the Nine Months Ended March 31, Cash Flows from Operating Activities Net Income (Loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock Based Compensation ) Derivative Expense ) - Amortization of Debt Discounts - Allowance for Doubtful Accounts ) - Depreciation & Amortization - Changes in operating assets and liabilities: Accounts Receivable ) Inventory ) Other Current Assets ) Accounts Payable Accrued Expenses Net Cash Used in Operating Activities ) ) Cash Flows from Financing Activities Proceeds from Notes Payable Proceeds from Convertible Note - Payments on Notes Payable ) - Proceeds from Stock Subscriptions - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) ) Cash Beginning of Period Cash End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash Paid during the period for interest $ $ Cash Paid during the period for income taxes - - Supplemental Disclosure of Non-Cash Items: Common Stock issued for Conversion of Debt $ $ - Common Stock Issued for Subscriptions - The accompanying notes are an integral part of these financial statements F-4 Marani Brands Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED Note 1 – Organization, Business & Operations History The Company was incorporated in Nevada on May 30, 2001, under the name Elli Tsab, Inc., which was subsequently changed to Patient Data Corporation, and thereafter to Fit for Business, Inc.On March 10, 2008, the Company changed its name from Fit for Business, Inc. to Marani Brands, Inc.On March 31, 2008, the common stock underwent a 1-for-250 reverse stock split, and commenced trading on the Over the Counter Bulletin Board under the new symbol “MRIB”. Merger (see Note 4) On March 11, 2008, the Company formed FFBI Merger Sub Corp., a California corporation, as its wholly-owned subsidiary.FFBI Merger Sub Corp. was formed by the Company for purpose of effectuating a merger transaction by and among the Company and FFBI Merger Sub Corp., on the one hand, and a California corporation known as Margrit Enterprises International, Inc. “(MEI”), on the other hand. On April 4, 2008, the Company, FFBI Merger Sub Corp. and MEI executed, and on April 7, 2008 the parties closed, a three party Merger Agreement. The acquisition of MEI by the Company was completed by the merger of the Company’s wholly-owned subsidiary, FFBI Merger Sub Corp. with and into MEI, with MEI remaining as the surviving entity and wholly-owned subsidiary of the Company.The net effect of these transactions is a reverse merger of the Company with MEI.MEI subsequently changed its name to Marani Spirits, Inc., and continues to be the operational arm of the Company. Business and Products Prior to the Company’s acquisition of MEI, our only business was that of its wholly-owned subsidiary, Fit for Business (Australia) Pty Limited, which is engaged in the development of overall wellness programs for the workplace in Australia. Subsequent to the merger transaction with MEI, the Company’s primary business is the distribution of wine and spirit products manufactured in Armenia. In the future the Company may add alcohol beverage products manufactured in other countries. Reverse Stock Split Effective March 31, 2008, the Company’s common stock underwent a 1-for-250 reverse stock split. The Company retained the current par value of $0.001 per share for all shares of common stock. All references in the financial statements to the number of shares outstanding, per share amounts, and stock options data of the Company’s common stock have been restated to reflect the effect of the reverse stock split for all periods presented. Note 2 - Going Concern and Management's Plans The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles which contemplate continuation of the company as a going concern. However, as of March 31, 2010 the Company has an accumulated deficit of $19,595,756. The Company’s current business plan requires additional funding beyond its anticipated cash flows from operations. These and other factors raise substantial doubt about the Company's ability to continue as a going concern. F-5 Marani Brands Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED The ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital and achieve profitable operations. The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 3 - Summary of Significant Accounting Policies Interim financial statements The accompanying unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the Company’s audited financial statements and footnotes thereto for the year ended June 30, 2009 included in the Company’s Form 10-K filed on October 13, 2009.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations.However, the Company believes that the disclosures are adequate to make the information presented not misleading.The financial statements reflect all adjustments (consisting primarily of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company’s financial position and results of operations.The operating results for the three and nine months ended March 31, 2010 are not necessarily indicative of the results to be expected for any other interim period of any future year. Recapitalization The capital structure of the consolidated enterprise is that of MEI due to reverse recapitalization accounting. The financial statements presented are a continuation of MEI, the accounting acquirer, and not FFBI, the accounting acquiree. The recapitalization and capital structure is now different than that appearing in historical financial statements for FFBI. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Marani Brands, Inc. and its wholly subsidiaries Marani Spirits, Inc. and Great Hawk, Inc. (collectively the “Company”). All significant inter-company accounts and transactions have been eliminated in consolidation. Cash and cash equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents. Inventories Inventories are stated at the lower of cost or market. Cost is computed on a weighted-average basis, which approximates the first-in, first-out method; market is based upon estimated replacement costs. Costs included in inventory primarily include finished spirit product and packaging. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates F-6 Marani Brands Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED Property & equipment Property and equipment are recorded at cost. Depreciation is computed using the straight-line method over useful lives of 3 to 10 years. The cost of assets sold or retired and the related amounts of accumulated depreciation are removed from the accounts in the year of disposal. Any resulting gain or loss is reflected in current operations. Assets held under capital leases are recorded at the lesser of the present value of the future minimum lease payments or the fair value of the leased property. Expenditures for maintenance and repairs are charged to operations as incurred. Impairment of long-lived assets In July 2009, the Company adopted FASB ASC Topic 360, "Accounting for the Impairment or Disposal of Long-Lived Assets" (previously "SFAS 144"). This topic addresses financial accounting and reporting for the impairment or disposal of long-lived assets. The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with this topic. This topic requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Basic and Diluted Net Income per Share Basic earnings per share is calculated using the weighted-average number of common shares outstanding during the period without consideration of the dilutive effect of stock warrants and convertible notes. Diluted earnings per share is calculated using the weighted-average number of common shares outstanding during the period after consideration of the dilutive effect of stock warrants, stock options and convertible notes. Stock-based compensation In July 2009, the Company adopted FASB ASC Topic 718, "Share-Based Payment" (previously "SFAS 123(R)"). This topic requires that companies account for awards of equity instruments issued to employees under the fair value method of accounting and recognize such amounts in their statements of operations. Under this topic, we are required to measure compensation cost for all stock-based awards at fair value on the date of grant and recognize compensation expense in our consolidated statements of operations over the service period that the awards are expected to vest. The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of FASB ASC Topic 718, "Share-Based Payment" (previously "SFAS 123(R)").Under this topic Common stock issued to non-employees in exchange for services is accounted for based on the fair value of the services received. Fair value of financial instruments In July 2009, the Company adopted FASB ASC Topic 825, "Disclosures about Fair Value of Financial Instruments"(previously SFAS No. 107). This topic requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. F-7 Marani Brands Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED Revenue recognition Sales of products and related costs of products sold are recognized when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the price is fixed or determinable and (iv) collectability is reasonably assured. These terms are typically met upon shipment of finished spirit products to the customer. Allowance for doubtful accounts We provide an allowance for estimated uncollectible accounts receivable balances based on historical experience and the aging of the related accounts receivable. As of March 31, 2010 and June, 2009, the Company has reserved $72,978 and $35,431 for doubtful accounts. Advertising The Company expenses advertising costs as incurred. Advertising costs for the nine months ended March 31, 2010 and 2009, were $20,222 and $144,326, respectively. Income Taxes In July 2009, the Company adopted FASB ASC 749 "Accounting for Income Taxes" (previously SFAS 109). Under this topic the Company accounts for income taxes using the liability method where deferred tax assets and liabilities are determined based on differences between their financial reporting and tax basis of assets and liabilities. The Company was not required to provide for a provision for income taxes for the periods ended March 31, 2010 and June 30, 2009, as a result of net operating losses incurred during the periods. As of March 31, 2010, the Company has available approximately $19,000,000 of net operating losses ("NOL") available for income tax purposes that may be carried forward to offset future taxable income, if any. These carryforwards expire in various years through 2026. At March 31, 2010 and June 30, 2009, the Company has a deferred tax asset of approximately $7,800,000 and $9,700,000 relating to the Company's net operating losses, respectively. The Company's deferred tax asset has been fully reserved by a valuation allowance since realization of its benefit is uncertain. The Company's ability to utilize its NOL carryforwards may be subject to an annual limitation in future periods pursuant to Section 382 of the Internal Revenue Code of 1986, as amended. In addition, other limitations may be imposed by the code by virtue of the acquisition outlined in Note 4. The provision for income taxes using the federal and state tax rates as compared to the Company's effective tax rate is summarized as follows: March 31, June 30, Statutory Federal Tax (Benefit) Rate -34.00
